Citation Nr: 1442815	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-41 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, claimed as high blood pressure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This issue was remanded in September 2011 and now returns to the Board for final appellate review.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the record. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a September 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and such did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2007 letter, sent prior to the initial unfavorable decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
A VA opinion regarding the etiology of the Veteran's hypertension was obtained in December 2011.  The Board finds that such VA opinion is adequate to decide the issue as it is predicated on a full review of the record, to include consideration of the Veteran's service and post-service medical records, Dr. C.M.'s January 2011 opinion, and the Veteran's lay statements.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination/opinion regarding the issue decided herein has been met.  

In December 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  Regulations require the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 
§ 3.103(c)(2)(2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010

Here, during the December 2010 hearing, the undersigned VLJ noted the issue on appeal.  Information was solicited regarding the Veteran's history of hypertension, to include his allegations that he had high blood pressure readings during service, and current symptoms as well as why he believed his hypertension was related to service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned suggested submission of additional evidence that would help substantiate his claim, which was subsequently received in January 2011.  Furthermore, based on the hearing testimony and the newly received evidence, the matter was remanded in September 2011 in order to afford the Veteran an opportunity to identify any outstanding treatment records and to obtain an opinion regarding the etiology of his hypertension.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, in September 2011, the Board remanded the case for additional development.  In accordance with the Board's remand directives, the AOJ provided the Veteran with a letter in September 2011 requesting that he identify any outstanding treatment records.  In an October 2011 response, he indicated that he had no additional evidence to submit.  Additionally, in December 2011, a VA opinion addressing the etiology of the Veteran's hypertension was obtained.  Therefore, the Board finds that the AOJ has substantially complied with the September 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran served as a U.S. Navy aircraft mechanic and retired at the rank of Petty Officer First Class.  He contended in written statements, to include those offered in June 2009 and August 2010, and during the December 2010 Board hearing that higher than normal blood pressure readings in service were the precursor to his currently diagnosed hypertension and were caused, in part, by stress and inadequate sleep.  In the June 2009 statement, he reported that the Texas Heart Institute and the Mayo clinic define "pre-hypertension" as blood pressure over 120/80 mmHg.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as sensorineural hearing loss is deemed an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of establishing service connection, VA employs the definition provided in the rating criteria in 38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1.  See Adjudication Procedures Manual, M21-1MR, III.iv.E.20.d (2014).  This regulation defines the term hypertension as meaning that the diastolic blood pressure is predominantly 90 mmHg or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160mmHg or greater with a diastolic blood pressure of less than 90mmHg.  38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1.  VA does not recognize "pre-hypertension" as a disability for service connection purposes.  M21-1MR, III.iv.4.E.20.e.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

All blood pressure measurements are expressed below as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).  

As an initial matter, the record reflects that the Veteran has a current diagnosis of hypertension, to include as shown in records of private medical care from May 2002 to December 2009.  

The Veteran's service personnel and treatment records show that he performed the great majority of his active service while assigned to maintain aircraft in operating squadrons and deployments aboard aircraft carriers.  Service treatment records reflect multiple blood pressure measurements over the Veteran's 20 years of service.  Specifically, upon entry into service, an August 1973 enlistment examination showed a blood pressure reading of 134/84.  Other measurements during service included 96/62 (October 1976); 110/66 (April 1977); 128/76 (July 1977); 116/82, 100/70 (August 1982); 123/83 (January 1983); 100/60, 100/58 (March 1983); 120/70 (October 1983); 120/76 (February 1984); 130/70 (May 1986); 112/86 (September 1986); 124/80 (February 1987); 136/54 (April 1990); 112/70 (August 1990); 128/80 (February 1991); 140/80 (April 1991); 116/74 (May 1991); 120/90 (February 1992); 124/88 (June 1992).  Dental records also contained at least nine blood pressure measurements with systolic pressure from 120 to 136 and diastolic pressure from 80 to 83.   Additionally, on Dental Health Questionnaires dated from February 1989 to June 1992, the Veteran denied having hypertension.  Upon his April 1993 retirement examination, his blood pressure was 124/84 and, on the accompanying Report of Medical History, he denied high or low blood pressure.  All service records are silent for any diagnosis of hypertension.  

The Board notes that the Veteran did serve in a demanding occupation and blood pressure was somewhat elevated at certain times.  Notably, those times included both an enlistment and retirement with lower measurements during active service.  However, the measurements were obtained and reviewed by competent medical practitioners and hypertension was not diagnosed.  Therefore, hypertension was not incurred in service. 

Post-service, in a March 1994 VA examination, the Veteran denied a history of hypertension.  Three blood pressure measurements were 120/98, 120/88, and 130/98 but the examining physician did not diagnose hypertension.  In April 1999, the Veteran's private primary care physician, Dr. C.M., noted blood pressure as 130/88 and did not diagnose hypertension.  In May 2002, the physician noted blood pressure as 140/90 and that the Veteran had been compliant with medication, presumably prescribed by the physician at some time in the past.  Subsequent records of care by this and other private providers continued the diagnosis of hypertension, prescribed continuous medication, and advised control of diet, weight loss, and exercise.  

During the December 2010 Board hearing, the Veteran reported that he was first diagnosed with hypertension by his primary care physician in 1997 who told him that his blood pressure was at a "stroke level."  This is not consistent with the physician's 1999 clinical notes that are silent for hypertension or any associated prescription medication.  Therefore, the first competent diagnosis of hypertension likely occurred between 1999 and 2002, more than one year after the Veteran's retirement from active service in 1993.  

In a January 2011 letter, the primary care physician, Dr. C.M. noted that, after he reviewed "some limited physician notes from military visits that the [Veteran] provided," and noted that, in 1992, the Veteran had 2 or 3 mildly elevated blood pressure readings while in the military, that "more likely than not, I believe we can conclude these two problems [hypertension and low back disorder] were at least present to some degree while in the military and he still requires treatment today."  

In September 2011, the Board remanded the claim to obtain another opinion, noting that, while the private physician indicated that the Veteran's hypertension may be related to a couple of elevated blood pressure readings in 1992, he did not offer a complete rationale in support of his opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra.

In December 2011, a VA physician noted a review of the claims file and accurately summarized the history of blood pressure measurements during and after service, the VA examination in 1994, the private physician's clinical notations in 1999 and 2002, and the private physician's opinion in 2011.  The physician found that the current hypertension was not incurred in or caused by any event or illness during active service.  He explained that the service and private medical records showed no diagnosis of hypertension or blood pressure measurements to support a diagnosis of hypertension until sometime after 1999 and before 2002, several years after the Veteran's retirement in 1993.  

The Board finds that service connection for hypertension is not warranted.  Although the Veteran has a current disability of hypertension, the disease did not manifest within one year of active duty and the weight of probative evidence is that it was not caused by any aspect of service.  The Veteran's lay reports of his blood pressure in service, lack of diagnosis, and unawareness of an abnormal disorder requiring medical intervention prior for several years after service are competent and credible as they are consistent with the records.  An onset in 1997 versus sometime later prior to 2002 does not change the analysis that hypertension manifested more than one year after service.  As noted above, "pre-hypertension" is not a disease recognized by VA for service connection purposes.  

The Board places less probative weight on the opinion of Dr. C.M. because it is based only on two or three measurements presented by the Veteran and not the entire record.  He noted that these were only "mildly elevated."  The primary care physician did not associate the current disorder with events in military service, but only suggested an early start for the disease.  In contrast, the Board places greater probative weight on the opinion of the VA physician who reviewed the record, accurately summarized the Veteran's entire history, and applied the VA standards for hypertension, finding that the disease did not have an onset in service.  

Neither physician commented on the Veteran's contention that accumulated stress or lack of sleep was a cause for his disease.  However, over the Veteran's twenty years of service, his blood pressure was often in the normal range and was higher on enlistment than at the time of retirement.  Viewing the service records as a whole, the Veteran's blood pressure was relatively consistent.  An upward trend because of accumulated stress, lack of sleep, or other aspects of military service is not shown in this data or in any clinical comment during or after service.  The records also show that the Veteran continued his stressful occupation as an aircraft mechanic after service.  After diagnosis and the use of medication for control, his physicians also advised better diet, weight loss, and exercise.  They did not advise the Veteran to change is occupation or mention stress or lack of sleep as potential causes.  

Therefore, the Board finds that hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and such did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.



____________________________________________
A JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


